—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 5, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not commit reversible error by refusing his request for a justification charge (see, Penal Law § 35.15). It is well settled that a court need not charge the defense of justification if no reasonable view of the evidence establishes the elements of the *333defense (see, People v Reynoso, 73 NY2d 816; People v Watts, 57 NY2d 299). Examining the record in a light most favorable to the defendant, we conclude that there was no evidence which would support a finding that the defendant was faced with the imminent use of deadly physical force (see, People v Pichardo, 168 AD2d 577). However, even if we were to credit the defendant’s contention that the decedent was armed, the evidence demonstrated that the defendant made no attempt to withdraw from the conflict although he could have done so in complete safety (see, People v Seow, 194 AD2d 635; People v Casado, 177 AD2d 497). Accordingly, he was not entitled to a justification charge (see, People v Casado, supra). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.